 



Exhibit 10.1

STARWOOD HOTELS & RESORTS WORLDWIDE, INC.

ARTICLES OF RESTATEMENT

AS OF MAY 7, 2004

     1. Starwood Hotels & Resorts Worldwide, Inc., a Maryland corporation (the
“Corporation”), desires to restate its charter as currently in effect and as
hereinafter amended.

     2. The following provisions are all the provisions of the charter currently
in effect:

     FIRST: The name of the corporation (“Corporation”) is: Starwood Hotels &
Resorts Worldwide, Inc.

     SECOND: The purposes for which the Corporation is formed are as follows:

     (a) To lease hotels, to acquire hotels, to manage hotels and other real
property, either directly or by entering into management contracts, to perform
services relating to real estate and to engage in other activities involving
hotels and other real estate.

     (b) To engage in any lawful act or activity for which corporations may be
organized under, and to have and exercise any and all powers or privileges now
or hereafter conferred by, the Maryland General Corporation Law or any Act
amendatory thereof or supplemental thereto or in substitution therefor.

     THIRD: The post office address of the principal office of the Corporation
in Maryland is:

 
The Corporation Trust Incorporated
300 East Lombard Street
Baltimore, Maryland 21202

     FOURTH: The name and post office address of the resident agent of the
Corporation in Maryland is:

 
The Corporation Trust Incorporated
300 East Lombard Street
Baltimore, Maryland 21202

     FIFTH: (a) The total number of shares of stock which the Corporation has
authority to issue is one billion three hundred and fifty million
(1,350,000,000) shares, consisting of (a) one billion (1,000,000,000) shares of
common stock with a par value of $0.01 per share, (b) two hundred million
(200,000,000) shares of preferred stock with a par value of $0.01 per share,
(c) fifty million (50,000,000) shares of excess common stock with a par value of
$0.01 per share, and (d) one hundred million (100,000,000) shares of excess
preferred stock with a par value of $0.01 per share. The preferred stock may be
issued in such series and with such

 



--------------------------------------------------------------------------------



 



preferences, conversion and other rights, voting powers, restrictions,
limitations as to dividends and other distributions, qualifications, and terms
and conditions of redemption, if any, as may be fixed by the Board of Directors.
The excess common stock and the excess preferred stock shall have the rights
provided in the NINTH Article hereof. The aggregate par value of all shares of
stock which the Corporation has authority to issue is thirteen million five
hundred thousand Dollars ($13,500,000). The Board of Directors may authorize the
issuance from time to time of shares of stock of the Corporation of any class or
series, whether now or hereafter authorized, or securities or rights convertible
into shares of its stock of any class or series, whether now or hereafter
authorized, for such consideration (whether in cash, property, past or future
services, obligation for future payment or otherwise) as the Board of Directors
may deem advisable (or without consideration in the case of a stock split or
stock dividend), subject to such restrictions or limitations, if any, as may be
set forth in the charter or the Bylaws.

     (b) Series A Junior Participating Preferred Stock of the Corporation. Under
a power contained in Article FIFTH of the charter of the Corporation (the
“Charter”) in accordance with Section 2-208 of the Maryland General Corporation
Law (the “MGCL”), the Board of Directors, by resolution duly adopted at a
meeting duly called and held, classified and designated 1,000,000 shares (the
“Shares”) of preferred stock of the Corporation, par value $.01 per share, as
shares of Series A Junior Participating Preferred Stock of the Corporation, par
value $.01 per share (the “Series A Preferred Stock”), with the preferences,
conversion and other rights, voting powers, restrictions, limitations as to
dividends and other distributions, qualifications and terms and conditions of
redemption as follows:

     1. Designation and Amount. The shares of such series shall be designated as
“Series A Junior Participating Preferred Stock” and the number of shares
constituting such series shall be 1,000,000. Such number of shares may be
increased or decreased by resolution of the Board of Directors and filing of
articles supplementary in accordance with the MGCL stating that such increase or
decrease has been so authorized; provided, however, that no decrease shall
reduce the number of shares of Series A Preferred Stock to a number less than
the number of shares of Series A Preferred Stock then outstanding plus the
number of shares reserved for issuance upon the exercise of outstanding options,
rights or warrants or upon conversion of any outstanding securities issued by
the Corporation convertible into shares of Series A Preferred Stock.

     2. Dividends and Distributions. (A) Subject to the prior and superior
rights of the holders of any shares of any series of preferred stock ranking
prior and superior to the shares of Series A Preferred Stock with respect to
dividends, the holders of shares of Series A Preferred Stock shall be entitled
to receive, when, as and if authorized by the Board of Directors out of funds
legally available for the purpose, quarterly dividends payable in cash on the
first business day of March, June, September and December in each year (each
such date being referred to herein as a “Quarterly Dividend Payment Date”),
commencing on the first Quarterly Dividend Payment Date after the first issuance
of a share or fraction of a share of Series A Preferred Stock, in an amount per
share (rounded to the nearest cent) equal to the greater of (a) $.01 or (b)
subject to the provisions for

2



--------------------------------------------------------------------------------



 



adjustment hereinafter set forth, (i) 1000 times the aggregate per share amount
of all cash dividends, and 1000 times the aggregate per share amount (payable in
kind) of all non-cash dividends or other distributions other than a dividend
payable in shares of common stock, par value $.01 per share, of the Corporation
(the “Common Stock”) or a subdivision of the outstanding shares of Common Stock
(by reclassification or otherwise), declared on the Common Stock since the
immediately preceding Quarterly Dividend Payment Date, or, with respect to the
first Quarterly Dividend Payment Date, since the first issuance of any share or
fraction of a share of Series A Preferred Stock, plus (ii) 1000 times the
aggregate per share amount of all cash dividends, and 1000 times the aggregate
per share amount (payable in kind) of all non-cash dividends or other
distributions other than a dividend payable in Class B Shares of beneficial
interest, par value $.01 per share, of Starwood Hotels & Resorts, a Maryland
real estate investment trust, or any successor (the “Trust”), or any shares of
beneficial interest in the Trust into which such Class B Shares may be changed
(such Class B Shares and any such shares into which such Class B Shares are
changed being herein referred to as the “Class B Shares”) or a subdivision of
the outstanding Class B Shares (by reclassification or otherwise), declared on
the Class B Shares since the immediately preceding Quarterly Dividend Payment
Date, or, with respect to the first Quarterly Dividend Payment Date, since the
first issuance of any share or fraction of a share of Series A Preferred Stock.
In the event the Corporation shall at any time after March 15, 1999 (the “Rights
Declaration Date”) (x) declare any dividend on Common Stock payable in shares of
Common Stock, (y) subdivide the outstanding Common Stock or (z) combine the
outstanding Common Stock into a smaller number of shares, then in each case the
amount to which holders of shares of Series A Preferred Stock were entitled
immediately prior to such event under clause (b)(i) of the next preceding
sentence shall be adjusted by multiplying such amount by a fraction the
numerator of which is the number of shares of Common Stock outstanding
immediately after such event and the denominator of which is the number of
shares of Common Stock that were outstanding immediately prior to such event. In
the event the Trust shall at any time after the Rights Declaration Date (X)
declare any dividend on the Class B Shares payable in Class B Shares,
(Y) subdivide the outstanding Class B Shares or (Z) combine the outstanding
Class B Shares into a smaller number of shares, then in each case the amount to
which holders of shares of Series A Preferred Stock were entitled immediately
prior to such event under clause (b)(ii) of the second preceding sentence shall
be adjusted by multiplying such amount by a fraction the numerator of which is
the number of Class B Shares outstanding immediately after such event and the
denominator of which is the number of Class B Shares that were outstanding
immediately prior to such event.

     (B) The Corporation shall declare a dividend or distribution on the
Series A Preferred Stock as provided in paragraph (A) above immediately after it
declares a dividend or distribution on the Common Stock (other than a dividend
payable in shares of Common Stock) or the Trust declares a dividend or
distribution on the Class B Shares (other than a dividend payable in Class B
Shares); provided, however, that, in the event no dividend or distribution shall

3



--------------------------------------------------------------------------------



 



have been declared on the Common Stock or the Class B Shares during the period
between any Quarterly Dividend Payment Date and the next subsequent Quarterly
Dividend Payment Date, subject to the prior and superior rights of the holders
of any shares of any series of Preferred Stock ranking prior to and superior to
the shares of Series A Preferred Stock with respect to dividends, a dividend of
$.01 per share on the Series A Preferred Stock shall nevertheless by payable on
such subsequent Quarterly Dividend Payment Date.

     (C) Dividends shall begin to accrue and be cumulative on outstanding shares
of Series A Preferred Stock from the Quarterly Dividend Payment Date next
preceding the date of issue of such shares of Series A Preferred Stock, unless
the date of issue of such shares is prior to the record date for the first
Quarterly Dividend Payment Date, in which case dividends on such shares shall
begin to accrue from the date of issue of such shares, or unless the date of
issue is a Quarterly Dividend Payment Date or is a date after the record date
for the determination of holders of shares of Series A Preferred Stock entitled
to receive a quarterly dividend and before such Quarterly Dividend Payment Date,
in either of which events such dividends shall begin to accrue and be cumulative
from such Quarterly Dividend Payment Date. Accrued but unpaid dividends shall
not bear interest. Dividends paid on the shares of Series A Preferred Stock in
an amount less than the total amount of such dividends at the time accrued and
payable on such shares shall be allocated pro rata on a share-by-share basis
among all such shares at the time outstanding. The Board of Directors may fix a
record date for the determination of holders of shares of Series A Preferred
Stock entitled to receive payment of a dividend or distribution declared
thereon, which record date shall be no more than 60 days prior to the date fixed
for the payment thereof.

     3. Voting Rights. The holders of shares of Series A Preferred Stock shall
have the following voting rights:

     (A) Subject to the provision for adjustment hereinafter set forth, each
share of Series A Preferred Stock shall entitle the holder thereof to 1000 votes
on all matters submitted to a vote of the stockholders of the Corporation. In
the event the Corporation shall at any time after the Rights Declaration Date
(i) declare and pay any dividend on Common Stock payable in shares of Common
Stock, (ii) subdivide the outstanding Common Stock, or (iii) combine the
outstanding Common Stock into a smaller number of shares, then in each such case
the number of votes per share to which holders of shares of Series A Preferred
Stock were entitled immediately prior to such event shall be adjusted by
multiplying such number by a fraction the numerator of which is the number of
shares of Common Stock outstanding immediately after such event and the
denominator of which is the number of shares of Common Stock that were
outstanding immediately prior to such event.

     (B) Except as otherwise provided herein, the holders of shares of Series A
Preferred Stock and the holders of shares of Common Stock shall vote

4



--------------------------------------------------------------------------------



 



collectively as one class on all matters submitted to a vote of stockholders of
the Corporation.

     (C) (i) If at any time dividends on any Series A Preferred Stock shall be
in arrears in an amount equal to six quarterly dividends thereon, the occurrence
of such contingency shall mark the beginning of a period (herein called a
“default period”) which shall extend until such time when all accrued and unpaid
dividends for all previous quarterly dividend periods and for the current
quarterly dividend period on all shares of Series A Preferred Stock then
outstanding shall have been declared and paid or set apart for payment. During
each default period, all holders of Preferred Stock (including holders of the
Series A Preferred Stock) with dividends in arrears in an amount equal to six
quarterly dividends thereon, voting as a class, irrespective of series, shall
have the right to elect two Directors.

     (ii) During any default period, such voting right of the holders of
Series A Preferred Stock may be exercised initially at a special meeting called
pursuant to subparagraph (iii) of this Section 3(C) or at any annual meeting of
stockholders, and thereafter at annual meetings of stockholders, provided that
such voting right shall not be exercised unless the holders of 10% in number of
shares of Preferred Stock outstanding shall be present in person or by proxy.
The absence of a quorum of the holders of Common Stock shall not affect the
exercise by the holders of Preferred Stock of such voting rights. At any meeting
at which the holders of Preferred Stock shall exercise such voting rights
initially during an existing default period, they shall have the right, voting
as a class, to elect Directors to fill such vacancies, if any, in the Board of
Directors as may then exist up to two Directors or, if such right is exercised
at an annual meeting, to elect two Directors. If the number which may be so
elected at any special meeting does not amount to the required number, the
holders of the Preferred Stock shall have the right to make such increase in the
number of Directors as shall be necessary to permit the election by them of the
required number. After the holders of the Preferred Stock shall have exercised
their right to elect Directors in any default period and during the continuance
of such period, the number of Directors shall not be increased or decreased
except by vote of the holders of Preferred Stock as herein provided or pursuant
to the rights of any equity securities ranking senior to or pari passu with the
Series A Preferred Stock.

     (iii) Unless the holders of Preferred Stock shall, during an existing
default period, have previously exercised their right to elect Directors, the
Board of Directors may order, or any stockholder or stockholders owning in the
aggregate not less than 10% of the total number of shares of Preferred Stock
outstanding, irrespective of series, may request, the calling of a special
meeting of the holders of Preferred Stock, which meeting shall thereupon be
called by the Chairman of the Board, the Chief Executive Officer, the President,
a Vice President or the Secretary of the Corporation. Notice of such meeting and
of any annual meeting at which holders of Preferred Stock are entitled to vote
pursuant to this paragraph (C)(iii) shall be given to each holder of record of
Preferred Stock by mailing a copy of such notice to him or her at his or her
last address as the same appears on

5



--------------------------------------------------------------------------------



 



the books of the Corporation. Such meeting shall be called for a time not
earlier than 10 days and not later than 50 days after such order or request, or
in default of the calling of such meeting within 50 days after such order or
request, such meeting may be called on similar notice by any stockholder or
stockholders owning in the aggregate not less than 10% of the total number of
shares of Preferred Stock outstanding. Notwithstanding the provisions of this
paragraph (C)(iii), no such special meeting shall be called during the period
within 50 days immediately preceding the date fixed for the next annual meeting
of the stockholders.

     (iv) In any default period, the holders of Common Stock, and, if
applicable, other classes of stock of the Corporation, shall continue to be
entitled to elect the whole number of Directors until the holders of Preferred
Stock shall have exercised their right, voting as a class, to elect two
Directors, after the exercise of which right (x) the Directors so elected by the
holders of Preferred Stock shall continue in office until their successors shall
have been elected by such holders or until the expiration of the default period
and (y) any vacancy in the Board of Directors may (except as provided in
paragraph (C)(ii) of this Section 3) be filled by vote of a majority of the
remaining Directors theretofore elected by the holders of the class of stock
that elected the Director whose office shall have become vacant. References in
this paragraph (C) to Directors elected by the holders of a particular class of
stock shall include Directors appointed by such Directors to fill vacancies as
provided in clause (y) of the foregoing sentence.

     (v) Immediately upon the expiration of a default period, (x) the right of
the holders of Preferred Stock as a class to elect Directors shall cease,
(y) the term of any Directors elected by the holders of Preferred Stock as a
class shall terminate and (z) the number of Directors shall be such number as
may be provided for in the Charter or by-laws irrespective of any increase made
pursuant to the provisions of paragraph (C)(ii) of this Section 3 (such number
being subject, however, to change thereafter in any manner provided by law or in
the Charter or by-laws). Any vacancies in the Board of Directors effected by the
provisions of clauses (y) and (z) in the preceding sentence may be filled by a
majority of the remaining Directors.

     (D) Except as set forth herein, holders of Series A Preferred Stock shall
have no special voting rights and their consent shall not be required (except to
the extent they are entitled to vote with holders of Common Stock as set forth
herein) for taking any corporate action (including any merger or any issuance of
Preferred Stock senior in right of payment or otherwise to the Series A
Preferred Stock).

     4. Certain Restrictions. (A) Whenever quarterly dividends or other
dividends or distributions payable on the Series A Preferred Stock as provided
in Section 2 are in arrears, thereafter and until all accrued and unpaid
dividends and distributions, whether or not declared, on shares of Series A
Preferred Stock outstanding shall have been paid in full, the Corporation shall
not:

6



--------------------------------------------------------------------------------



 



     (i) declare or pay dividends on, make any other distributions on, or redeem
or purchase or otherwise acquire for consideration any shares of stock ranking
junior (either as to dividends or upon liquidation, dissolution or winding up)
to the Series A Preferred Stock;

     (ii) declare or pay dividends on or make any other distributions on any
shares of stock ranking on a parity (either as to dividends or upon liquidation,
dissolution or winding up) with the Series A Preferred Stock, except dividends
paid ratably on the Series A Preferred Stock and all such parity stock on which
dividends are payable or in arrears in proportion to the total amounts to which
the holders of all such shares are then entitled;

     (iii) redeem or purchase or otherwise acquire for consideration shares of
any stock ranking on a parity (either as to dividends or upon liquidation,
dissolution or winding up) with the Series A Preferred Stock, provided that the
Corporation may at any time redeem, purchase or otherwise acquire shares of any
such parity stock in exchange for shares of any stock of the Corporation ranking
junior (either as to dividends or upon dissolution, liquidation or winding up)
to the Series A Preferred Stock; or

     (iv) purchase or otherwise acquire for consideration any shares of Series A
Preferred Stock, or any shares of stock ranking on a parity with the Series A
Preferred Stock, except in accordance with a purchase offer made in writing or
by publication (as determined by the Board of Directors) to all holders of such
shares upon such terms as the Board of Directors, after consideration of the
respective annual dividend rates and other relative rights and preferences of
the respective series and classes, shall determine in good faith will result in
fair and equitable treatment among the respective series or classes.

     (B) The Corporation shall not permit any subsidiary of the Corporation to
purchase or otherwise acquire for consideration any shares of stock of the
Corporation unless the Corporation could, under paragraph (A) of this Section 4,
purchase or otherwise acquire such shares at such time and in such manner.

     5. Reacquired Shares. Any shares of Series A Preferred Stock purchased or
otherwise acquired by the Corporation in any manner whatsoever shall become
authorized but unissued shares of Preferred Stock and may be reissued as part of
a new series of Preferred Stock to be created by resolution or resolutions of
the Board of Directors, subject to the conditions and restrictions on issuance
set forth herein.

     6. Liquidation, Dissolution or Winding Up. (A) Upon any liquidation
(voluntary or otherwise), dissolution or winding up of the Corporation (a
“Liquidation Event”), no distribution shall be made to the holders of shares of
stock ranking junior (either as to dividends or upon liquidation, dissolution or
winding up) to the Series A Preferred Stock unless, prior thereto, the holders
of shares of Series A Preferred Stock shall have received the sum (the “Series A

7



--------------------------------------------------------------------------------



 



Liquidation Preference”) of (a) $1000 per share, plus (b) an amount equal to
accrued and unpaid dividends and distributions thereon, whether or not declared,
to the date of such payment, plus (c) an amount equal to the fair market value
(as determined in good faith by the Board of Directors) as of such date of all
securities (or fractions thereof) then attached to a share of Common Stock for
purposes of the Amended and Restated Intercompany Agreement dated as of
January 6, 1999, between the Corporation and the Trust, as amended from time to
time. Following the payment of the full amount of the Series A Liquidation
Preference, no additional distributions shall be made to the holders of shares
of Series A Preferred Stock unless, prior thereto, the holders of shares of
Common Stock shall have received an amount per share (the “Common Adjustment”)
equal to the quotient obtained by dividing (i) the sum of (X) $1000 per share
plus (Y) an amount equal to accrued and unpaid dividends and distributions on
the Series A Preferred Stock, whether or not declared, to the date of payment of
the Series A Liquidation Preference by (ii) 1000 (as appropriately adjusted as
set forth in subparagraph (C) below to reflect such events as stock splits,
stock dividends and recapitalizations with respect to the Common Stock) (such
number in clause (ii), the “Adjustment Number”). Following the payment of the
full amount of the Series A Liquidation Preference and the Common Adjustment in
respect of all outstanding shares of Series A Preferred Stock and Common Stock,
respectively, and the payment of liquidation preferences of all other shares of
stock which rank prior to or on a parity with Series A Preferred Stock, holders
of Series A Preferred Stock and holders of shares of Common Stock shall receive
their ratable and proportionate share of the remaining assets to be distributed
in the ratio of the Adjustment Number to 1 with respect to such Preferred Stock
and Common Stock, on a per share basis, respectively. In determining whether a
distribution (other than upon the occurrence of a Liquidation Event), by
dividend, redemption or other acquisition of shares of stock of the Corporation
or otherwise, is permitted under Maryland law, amounts that would be needed, if
the Corporation were to be dissolved at the time of the distribution, to satisfy
the preferential rights upon dissolution of the holders of the Series A
Preferred Stock whose preferential rights upon dissolution are senior to those
receiving the distribution shall not be added to the Corporation’s total
liabilities.

     (B) In the event, however, that there are not sufficient assets available
to permit payment in full of the Series A Liquidation Preference and the
liquidation preferences of all other series of Preferred Stock, if any, which
rank on a parity with the Series A Preferred Stock, then such remaining assets
shall be distributed ratably to the holders of such parity shares in proportion
to their respective liquidation preferences. In the event, however, that there
are not sufficient assets available to permit payment in full of the Common
Adjustment, then such remaining assets shall be distributed ratably to the
holders of Common Stock.

     (C) In the event the Corporation shall at any time after the Rights
Declaration Date (i) declare and pay any dividend on Common Stock payable in
shares of Common Stock, (ii) subdivide the outstanding Common Stock or
(iii) combine the outstanding Common Stock into a smaller number of shares, then
in

8



--------------------------------------------------------------------------------



 



each such case the Adjustment Number in effect immediately prior to such event
shall be adjusted by multiplying such Adjustment Number by a fraction the
numerator of which is the number of shares of Common Stock outstanding
immediately after such event and the denominator of which is the number of
shares of Common Stock that were outstanding immediately prior to such event.

     7. Consolidation, Merger, etc. In case the Corporation shall enter into any
consolidation, merger, combination or other transaction in which the shares of
Common Stock are exchanged for or changed into other stock or securities, cash
and/or any other property, then in any such case each share of Series A
Preferred Stock shall at the same time be similarly exchanged or changed into an
amount per share (subject to the provision for adjustment hereinafter set forth)
equal to 1000 times the aggregate amount of stock, securities, cash and/or any
other property (payable in kind), as the case may be, that would be held or
receivable upon the consummation of such consolidation, merger, combination or
other transaction by a holder of a Unit. In the event the Corporation shall at
any time after the Rights Declaration Date (i) declare and pay any dividend on
Common Stock payable in shares of Common Stock, (ii) subdivide the outstanding
Common Stock or (iii) combine the outstanding Common Stock into a smaller number
of shares, then in each such case the amount set forth in the preceding sentence
with respect to the exchange or change of shares of Series A Preferred Stock
shall be adjusted by multiplying such amount by a fraction the numerator of
which is the number of shares of Common Stock outstanding immediately after such
event and the denominator of which is the number of shares of Common Stock that
were outstanding immediately prior to such event.

     8. No Redemption. The shares of Series A Preferred Stock shall not be
redeemable.

     9. Ranking. The Series A Preferred Stock shall rank junior to all other
series of the Corporation’s Preferred Stock as to the payment of dividends and
the distribution of assets, whether or not upon the dissolution, liquidation or
winding up of the Corporation, unless the terms of any such series shall provide
otherwise.

     10. Amendment. The Charter shall not be amended in any manner that would
materially alter or change the powers, preferences or special rights of the
Series A Preferred Stock, as set forth herein, so as to affect them adversely
without the affirmative vote of the holders of at least two-thirds of the
outstanding shares of Series A Preferred Stock, voting separately as a class.

     11. Fractional Shares. Series A Preferred Stock may be issued in fractions
of a share which shall entitle the holder, in proportion to such holder’s
fractional shares, to exercise voting rights, receive dividends, participate in
distributions and to have the benefit of all other rights of holders of Series A
Preferred Stock.

9



--------------------------------------------------------------------------------



 



     SIXTH: (a) The Corporation shall have nine Directors, which number may be
changed from time to time in such manner as the By-Laws of the Corporation shall
provide. At each annual meeting of stockholders beginning at the annual meeting
of stockholders in 2005, all Directors shall be elected and hold office for a
term of one year. Directors may be re-elected any number of times. Each Director
shall hold office until the election and qualification of his or her successor.

     (b) Except as otherwise required by law, unless the Board of Directors
otherwise determines, newly created Directorships resulting from any increase in
the authorized number of Directors or any vacancies on the Board of Directors
resulting from any cause shall be filled only by a majority vote of the
Directors then in office, though less than a quorum, and Directors so chosen
shall hold office for a term expiring at the annual meeting of stockholders at
which the term of office of the class to which they have been elected expires
and until such Director’s successor shall have been duly elected and qualified.
No decrease in the numbers of authorized Directors constituting the entire Board
of Directors shall shorten the term of any incumbent Director.

     (c) The names of the Directors of the Corporation as of the restatement of
the Charter herein set forth are as follows:

 
Charlene Barshefsky
Jean-Marc Chapus
Bruce W. Duncan
Eric Hippeau
Stephen R. Quazzo
Thomas O. Ryder
Barry S. Sternlicht
Daniel W. Yih
Kneeland C. Youngblood

     SEVENTH: Notwithstanding the provisions of the SIXTH Article or any
limitations on removal of Directors, the stockholders of the Corporation may
remove any director, but only for cause, and only by the affirmative vote of
two-thirds (2/3) of all the votes entitled to be cast for the election of
Directors.

     EIGHTH: No holder of capital stock of the Corporation shall be entitled as
a matter of right to subscribe for, purchase or receive any part of any new or
additional issue of capital stock of any class or any options or warrants for
such stock or any rights to subscribe to or purchase such stock or securities
convertible into or exchangeable for such stock whether now or hereafter
authorized or whether issued for money, for a consideration other than money, or
for no consideration.

     NINTH: Restrictions on the transferability of stock of the Corporation are
as follows:

10



--------------------------------------------------------------------------------



 



     (a) Subject to paragraphs (b), (c) and (d) of this NINTH Article, upon
surrender to the Corporation or to any transfer agent of the Corporation of a
certificate for shares duly endorsed or accompanied by proper evidence of
succession, assignment or authority to transfer, the Corporation, or its
transfer agent, shall issue a new certificate to the person entitled thereto,
cancel the old certificate and record the transaction upon the Corporation’s
books.

     (b) Beginning at the time that the payment of a distribution in kind of the
shares of common stock of the Corporation shall have occurred (“effective time
of the restriction”), and continuing thereafter until such time as the
limitation on transfer provided for in the Pairing Agreement to be entered into
by Starwood Lodging Trust, a Maryland real estate investment trust (“SLT”), and
the Corporation shall be terminated:

     (i) The shares of common stock of the Corporation shall not be
transferable, and shall not be transferred on the books of the Corporation
unless (1) a simultaneous transfer of a like number of shares of SLT is made by
the same transferor to the same transferee, or (2) such transferor has
previously arranged with SLT for the acquisition by the transferee of a like
number of shares of SLT, and in each case such shares are paired with one
another.

     (ii) Each certificate evidencing ownership of shares of SLT issued and not
canceled prior to the effective time of the restriction shall be deemed to
evidence a like number of shares of common stock of the Corporation.

     (iii) Any registered holder of a certificate evidencing ownership of shares
of SLT issued prior to the effective time of the restriction may, upon request
and presentation of such certificate to the Corporation’s transfer agent, obtain
in substitution therefor a certificate or certificates registered in such
holder’s name evidencing the same number of shares of common stock of the
Corporation and a like number of shares of SLT.

     (iv) A legend shall be placed on the face of each certificate evidencing
ownership of shares of common stock of the Corporation issued after the
effective time of the restriction, referring to the restrictions on transfer set
forth herein.

     (c) Restrictions on Transfer.

     (i) Definitions. The following terms shall have the following meanings:

     “Beneficial Ownership” shall mean ownership of shares of capital stock by a
Person who would be treated as an owner of such shares of capital stock
directly, indirectly or constructively through the application of Section 318(a)
of the Code, as modified by Section 856(d)(5) of the Code, or Section 544 of the
Code, as modified by Section 856(h) of the Code. The terms “Beneficial Owner”,
“Beneficially Owns” and “Beneficially Owned” shall have correlative meanings.

11



--------------------------------------------------------------------------------



 



     “Charitable Beneficiary” shall mean the organization or organizations
described in Sections 170(c)(2) and 501(c)(3) of the Code selected by the Excess
Share Trustee.

     “Code” shall mean the Internal Revenue Code of 1986 as amended from time to
time.

     “Excess Shares” shall mean the excess common stock and the excess preferred
stock.

     “Excess Share Trust” shall mean the trust created pursuant to paragraph
(d) of this NINTH Article.

     “Excess Share Trust Beneficiary” shall mean a beneficiary of the Excess
Share Trust as determined pursuant to paragraph (d) of this NINTH Article.

     “Excess Share Trustee” shall mean Nina Matis or any successor appointed
pursuant to paragraph (d) of this NINTH Article.

     “Market Price” of any class of shares of capital stock on any date shall
mean the average of the Closing Price for the five (5) consecutive trading days
ending on such date, or if such date is not a trading date, the five consecutive
trading days preceding such date. The “Closing Price” on any date shall mean
(1) the last sale price, regular way, or, in case no such sale takes place on
such day, the average of the closing bid and asked prices, regular way, in
either case as reported in the principal consolidated transaction reporting
system with respect to securities listed or admitted to trading on the New York
Stock Exchange, or (2) if such class of shares of capital stock is not listed or
admitted to trading on the New York Stock Exchange, as reported in the principal
consolidated transaction reporting system with respect to securities listed on
the principal national securities exchange on which such class of shares of
capital stock is listed or admitted to trading, or (3) if such class of shares
of capital stock is not listed or admitted to trading on any national securities
exchange, the last quoted price, or if not so quoted, the average of the high
bid and low asked prices in the            over-the-counter market, as reported
by the National Association of Securities Dealers, Inc. Automated Quotation
System or, if such system is no longer in use, the principal other automated
quotations system that may then be in use, or (4) if such class of shares of
capital stock is not quoted by any such organization, the average of the closing
bid and asked prices as furnished by a professional market maker making a market
in such class of shares of capital stock selected by the Board of Directors.

     “Ownership Limit” shall mean (i) in the case of a Person other than an
Existing Holder (as defined below), Beneficial Ownership of more than eight
percent (8.0%), by value, vote or number, of the shares of capital stock and
(ii) in the case of a Person who or which was the Beneficial Owner, as of
February 1, 1995 (the “Amendment Date”), of more than 8.0% (by vote, value or
number) of

12



--------------------------------------------------------------------------------



 



the shares of capital stock (any such Person being referred to as an “Existing
Holder”), a percentage (by vote, value or number) equal to the lesser of
(a) 9.9% and (b) the percentage of shares of capital stock Beneficially Owned by
such Existing Holder as of the Amendment Date; provided that if, at any time and
from time to time after the Amendment Date, the percentage of shares of capital
stock Beneficially Owned by an Existing Holder shall decrease (whether by reason
of a disposition by such Existing Holder, an increase in the number of
outstanding shares of capital stock or otherwise), then from and after the time
of such decrease the Ownership Limit in the case of such Existing Holder shall
be a percentage (by vote, value or number) equal to the greater of (x) 8.0% and
(y) the percentage of shares of capital stock Beneficially Owned by such
Existing Holder after giving effect to such decrease.

     “Person” shall mean any individual, corporation, partnership, joint stock
company or association, joint venture, association, company, trust, bank,
limited liability company, estate, foundation or other entity and any
government, agency or political subdivision thereof.

     “Purported Beneficial Holder” shall mean, with respect to any event (other
than a purported Transfer) which results in Excess Shares, the Person for whom
the Purported Record Holder held shares of capital stock that were, pursuant to
paragraph (c)(iii) of this NINTH Article, automatically converted into Excess
Shares upon the occurrence of such event.

     “Purported Beneficial Transferee, shall mean, with respect to any purported
Transfer which results in Excess Shares, the purported beneficial transferee for
whom the Purported Record Transferee would have acquired shares of capital stock
if such Transfer had been valid under paragraph (c)(ii) of this NINTH Article.

     “Purported Record Holder” shall mean, with respect to any event (other than
a purported Transfer) which results in Excess Shares, the record holder of the
shares of capital stock that were, pursuant to paragraph (c)(iii) of this NINTH
Article, automatically converted into Excess Shares upon the occurrence of such
event.

     “Purported Record Transferee” shall mean, with respect to any purported
Transfer which results in Excess Shares, the record holder of the shares of
capital stock if such Transfer had been valid under paragraph (c)(ii) of this
NINTH Article.

     “REIT” shall mean a real estate investment trust for federal income tax
purposes.

     “Restriction Termination Date” shall mean the first day of the taxable year
for which the Trustees of SLT have determined to terminate SLT’s status as a
REIT.

13



--------------------------------------------------------------------------------



 



     “Transfer” shall mean any sale, transfer, gift, hypothecation, pledge,
assignment, devise or other disposition of shares of capital stock (including
(1) the granting of any option or interest similar to an option (including an
option to acquire an option or any series of such options) or entering into any
agreement for the sale, transfer or other disposition of shares of capital stock
or (2) the sale, transfer, assignment or other disposition of any securities or
rights convertible into or exchangeable for shares of capital stock), whether
voluntary or involuntary, whether of record, constructively or beneficially and
whether by operation of law or otherwise. For purposes of this definition,
whether securities or rights are convertible or exchangeable for capital stock
shall be determined in accordance with Sections 318 and 544 of the Code.

     (ii) Restrictions on Transfers and Other Events. On or after the
Restriction Termination Date, the provisions of paragraphs (c) and (d) of this
NINTH Article shall be of no further force and effect. Prior to the Restriction
Termination Date and except as provided in subparagraph (ix) below:

     (1) No Person shall Beneficially Own shares of capital stock in excess of
the Ownership Limit;

     (2) Any Transfer that, if effective, would result in any Person
Beneficially Owning shares of capital stock in excess of the Ownership Limit
shall be void ab initio as to the Transfer of that number of shares of capital
stock which would be otherwise Beneficially Owned by such Person in excess of
the Ownership Limit and the intended transferee shall acquire no rights in such
shares of capital stock in excess of the Ownership Limit;

     (3) Any Transfer that, if effective, would result in the shares of capital
stock being Beneficially Owned by fewer than one hundred (100) Persons
(determined without reference to any rules of attribution) shall be void ab
initio and the intended transferee shall acquire no rights in such shares of
capital stock; and

     (4) Any Transfer of shares of capital stock that, if effective, would
result in the Corporation being “closely held” within the meaning of Section
856(h) of the Code (applied as if the Corporation was a REIT) shall be void ab
initio as to the Transfer of that number of shares of capital stock which would
cause SLT to be “closely held” within the meaning of Section 856(h) of the Code
and the intended transferee shall acquire no rights in such shares of capital
stock.

     (iii) Conversion into Excess Shares.

     (1) If, notwithstanding the other provisions contained in this NINTH
Article, at any time prior to the Restriction Termination Date, there is a
purported Transfer or other event such that any Person would Beneficially Own
shares of capital stock in excess of the Ownership Limit, then, except as
otherwise provided in subparagraph (ix) below, such shares of capital stock
which would be in excess of the Ownership Limit

14



--------------------------------------------------------------------------------



 



(rounded up to the nearest whole share), shall automatically be converted into
that number of shares of excess common stock or excess preferred stock, as
appropriate, equal to the number of shares of capital stock being converted, as
further described in clause (3) below. Such conversion shall be effective as of
the close of business on the business day prior to the date of the Transfer or
other event.

     (2) If, notwithstanding the other provisions contained in this NINTH
Article, at any time prior to the Restriction Termination Date, there is a
purported Transfer or other event which, if effective, would cause the
Corporation to become “closely held” within the meaning of Section 856(h) of the
Code (applied as if the Corporation was a REIT), then the shares of capital
stock being Transferred or which are otherwise affected by such event and which,
in either case, would cause, when taken together with all other shares of
capital stock, the Corporation to be “closely held” within the meaning of
Section 856(h) of the Code (rounded up to the nearest whole share) shall
automatically be converted into that number of shares of excess common stock or
excess preferred stock, as appropriate, equal to the number of shares of capital
stock being converted, as further described in clause (3) below. Such conversion
shall be effective as of the close of business on the business day prior to the
date of the Transfer or change in capital structure.

     (3) Upon conversion of common stock or preferred stock into Excess Shares
pursuant to subparagraph (iii), common stock shall be converted into excess
common stock and preferred stock shall be converted in excess preferred stock.

     (iv) Remedies for Breach. If the Board of Directors or its designees shall
at any time determine in good faith that a purported Transfer or other event has
taken place in violation of paragraph (c)(ii) of this NINTH Article or that a
Person intends to acquire or has attempted to acquire Beneficial Ownership of
any shares of capital stock in violation of paragraph (c)(ii) of this NINTH
Article, the Board of Directors or its designees may take such action as it
deems advisable to refuse to give effect to or to prevent such Transfer or other
event, including, but not limited to, refusing to give effect to such Transfer
or other event on the books of the Corporation or instituting proceedings to
enjoin such Transfer or other event or transaction; provided, however, that any
Transfers or attempted Transfers (or, in the case of events other than a
Transfer, Beneficial Ownership) in violation of paragraph (c)(ii) of this NINTH
Article, shall be void ab initio and automatically result in the conversion
described in paragraph (c)(iii), irrespective of any action (or non-action) by
the Board of Directors or its designees.

     (v) Notice of Restricted Transfer. Any Person who acquires or attempts to
acquire shares of capital stock in violation of paragraph (c)(ii) of this NINTH
Article, or any Person who is a purported transferee such that Excess Shares
result under paragraph (c)(iii), shall immediately give written notice to the
Corporation of such Transfer, attempted Transfer or other event and shall
provide to the Corporation such other information as the Corporation may request
in order to determine the effect, if any, of such Transfer or attempted Transfer
or other event on SLT’s status as a REIT.

15



--------------------------------------------------------------------------------



 



     (vi) Owners Required to Provide Information. Prior to the Restriction
Termination Date:

     (1) Every Beneficial Owner of five percent (5% or more, by value, vote or
number, or such lower percentages as required pursuant to regulations under the
Code (applied as if the Corporation was a REIT), of the outstanding shares of
capital stock shall, before January 30 of each year, give written notice to the
Corporation stating the name and address of such Beneficial Owner, the general
ownership structure of such Beneficial Owner, the number of shares of each class
of capital stock Beneficially Owned, and a description of how such shares are
held.

     (2) Each Person who is a Beneficial Owner of shares of capital stock and
each Person (including the shareholder of record) who is holding shares of
capital stock for a Beneficial owner shall provide on demand to the Corporation
such information as the Corporation may request from time to time in order to
ensure compliance with the ownership Limit and SLT’s compliance with the REIT
requirements of the Code and the regulations published thereunder.

     (vii) Remedies Not Limited. Subject to paragraph (c)(xii) of this NINTH
Article, nothing contained in this NINTH Article shall limit the authority of
the Board of Directors to take such other action as it deems necessary or
advisable to protect SLT and the interests of the Corporation’s stockholders by
preservation of SLT’s status as a REIT and to ensure compliance with the
Ownership Limit.

     (viii) Ambiguity. In the case of an ambiguity in the application of any of
the provisions of this paragraph (c) or paragraph (d), including any definition
contained in subparagraph(c)(i), the Board of Directors shall have the power to
determine the application of the provisions of this paragraph (c) or paragraph
(d) with respect to any situation based on the facts known to them.

     (ix) Exception. The Board of Directors upon receipt of a ruling from the
Internal Revenue Service or an opinion of tax counsel, satisfactory to them in
their sole and absolute discretion, in each case to the effect that SLT’s status
as a REIT will not be jeopardized, may exempt a Person from the Ownership Limit
if the Board of Directors obtains such representations and undertakings from
such Person as are reasonably necessary to ascertain that such Person’s
Beneficial Ownership of shares of capital stock will not jeopardize SLT’s status
as a REIT.

     (x) Legend. Until the Restriction Termination Date, each certificate for
the respective class of shares of capital stock shall bear the following legend:

     The shares of capital stock represented by this certificate are subject to
restrictions on transfer. Unless excepted by the Board of Directors, no Person
may (1) Beneficially Own shares of capital stock in excess of 8.0% of the
outstanding shares of capital stock, by value, vote or number, determined as
provided in the Corporation’s Articles of Incorporation, as the same may be
amended from time to time (the

16



--------------------------------------------------------------------------------



 



“Articles”), and computed with regard to all outstanding shares of capital stock
and, to the extent provided by the Code, all shares of capital stock issuable
under existing options and exchange rights that have not been exercised; or
(2) Beneficially Own shares of capital stock which would result in SLT being
“closely held.” Unless so excepted, any acquisition of shares of capital stock
and continued holding of ownership constitutes a continuous representation of
compliance with the above limitations, and any Person who attempts to
Beneficially Own shares of capital stock in excess of the above limitations has
an affirmative obligation to notify the Corporation immediately upon such
attempt. If the restrictions on transfer are violated, the transfer will be void
ab initio and the shares of capital stock represented hereby will be
automatically converted into Excess Shares that will be held in trust. Excess
Shares may not be transferred at a profit and may be purchased by the
Corporation. In addition, certain Beneficial Owners must give written notice as
to certain information on demand and on an annual basis. All terms not defined
in this legend have the meanings provided in the Articles. The Corporation will
mail without charge to any requesting stockholder a copy of the Articles,
including the express terms of each class and series of the authorized shares of
capital stock of the Corporation, within five (5) days after receipt of a
written request therefor.

     (xi) Severability. If any provision of this NINTH Article or any
application of any such provision is determined to be invalid by any Federal or
state court having jurisdiction over the issues, the validity of the remaining
provisions shall not be affected, and other applications of such provision shall
be affected only to the extent necessary to comply with the determination of
such court.

     (xii) New York Stock Exchange Transactions. Nothing in this NINTH Article
shall preclude the settlement of any transaction entered into through the
facilities of the New York Stock Exchange.

     (d) Excess Shares.

     (i) Ownership In Trust. Upon any purported Transfer or other event that
results in Excess Shares pursuant to paragraph (c)(iii) of this NINTH Article,
such Excess Shares shall be deemed to have been transferred to Nina Matis (or
any successor Excess Share Trustee), as Excess Share Trustee of the Excess Share
Trust for the benefit of such Excess Share Trust Beneficiary or Beneficiaries
and the Charitable Beneficiary effective as of the close of business on the
business day prior to the date of the Transfer or other event. Excess Shares so
held in trust shall be issued and outstanding shares of the Corporation. The
Purported Record Transferee or Purported Record Holder shall have no rights in
such Excess Shares. The Purported Beneficial Transferee or Purported Beneficial
Holder shall have no rights in such Excess Shares except as provided in
paragraph (d)(v). Nina Matis, or any successor Excess Share Trustee, may resign
by appointing a person independent of SLT, the Corporation or any Excess Share
Trust Beneficiary as the Excess Share Trustee. The Excess Share Trustee shall,
from time to

17



--------------------------------------------------------------------------------



 



time, designate one or more charitable organization or organizations as the
Charitable Beneficiary.

     (ii) Dividend Rights. Excess Shares shall be entitled to the same dividends
determined as if no conversion into Excess Shares had occurred. Any dividend or
distribution paid prior to the discovery by the Corporation that the shares of
capital stock have been converted into Excess Shares shall be repaid to the
Excess Share Trust upon demand. Any dividend or distribution declared but unpaid
shall be paid to the Excess Share Trust. All dividends received or other income
earned by the Excess Share Trust shall be paid over to the Charitable
Beneficiary.

     (iii) Rights Upon Liquidation. Excess Shares shall not be entitled to
receive any portion of the assets of the Corporation on the liquidation or
dissolution of the Corporation. Upon conversion of Excess Shares into shares of
capital stock pursuant to paragraph (d)(v), such shares shall be entitled to
receive their pro rata share of the assets of the Corporation as a result of the
liquidation or dissolution of the Corporation.

     (iv) Voting Rights. The Excess Share Trustee shall vote the Excess Shares
which shall have the same voting rights as the shares of capital stock into
which they are to be converted pursuant to paragraph (d)(v). Any vote cast by
the Purported Beneficial Transferee or Purported Record Transferee will, at the
option of the Excess Share Trustee, be void ab initio.

     (v) Restrictions On Transfer; Designation of Excess Share Trust
Beneficiary. (1) Excess Shares shall not be transferable. The Excess Share
Trustee may freely designate an Excess Share Trust Beneficiary of all or any
portion of the beneficial interest in the Excess Share Trust (representing the
number of Excess Shares held by the Excess Share Trust attributable to a
purported Transfer or other event that results in Excess Shares and designated
as to number and class of shares pursuant to the notice provision of this
clause), if the Excess Shares held in the Excess Share Trust would not be Excess
Shares in the hands of such Excess Share Trust Beneficiary. If the Excess Shares
resulted from a purported Transfer, the Purported Beneficial Transferee shall
receive a payment from the Excess Share Trustee that reflects a price per share
for such Excess Shares equal to the lesser of (A) the price per share received
by the Excess Share Trustee and (B) (x) the price per share such Purported
Beneficial Transferee paid for the Share of Beneficial Interest in the purported
Transfer that resulted in the Excess Shares, or (y) if the Purported Beneficial
Transferee did not give value for such shares of Excess Shares (through a gift,
devise or other transaction), a price per share of Excess Shares equal to the
Market Price of the shares of capital stock on the date of the purported
Transfer that resulted in the Excess Shares. If Excess Shares resulted from an
event other than a purported Transfer, the Purported Beneficial Holder shall
receive a payment from the Excess Share Trustee that reflects a price per share
of Excess Shares equal to the lesser of (A) the price per share received by the
Excess Share Trustee or (B) the Market Price of the shares of capital stock on
the date of the event that resulted in Excess Shares. Upon such transfer of an
interest in the Excess Share Trust, the corresponding shares of Excess Shares in
the Excess Share Trust shall be automatically converted into such number of
shares of common or preferred stock (of the same class as the shares that were
converted

18



--------------------------------------------------------------------------------



 



into such Excess Shares) as is equal to the number of shares of Excess Shares,
and such shares of common or preferred stock shall be transferred of record to
the Excess Share Trust Beneficiary of the interest in the Excess Share Trust
designated by the Excess Share Trustee as described above if such shares of
capital stock would not be Excess Shares in the hands of such Excess Share Trust
Beneficiary. Prior to any transfer of any interest in the Excess Share Trust,
the Corporation must have waived in writing its purchase rights, if any, under
paragraph (d)(vi). Any funds received by the Excess Share Trustee in excess of
the funds payable to the Purported Beneficial Holder or the Purported Beneficial
Transferor shall be paid to the Charitable Beneficiary. The Corporation shall
pay the costs and expenses of the Excess Share Trustee.

     (2) Notwithstanding the foregoing, if a Purported Beneficial Transferee,
Purported Beneficial Holder or the Excess Share Trustee receives a price for an
interest in the Excess Share Trust that exceeds the amounts allowable under
paragraph (d)(v)(1) of this NINTH Article, such Purported Beneficial Transferee
or Purported Beneficial Holder shall be personally liable to, and shall pay, or
cause the Excess Share Trust Beneficiary of the interest in the Excess Share
Trust to pay, such excess to the Excess Share Trustee who shall pay over such
excess to the Charitable Beneficiary.

     (3) Notwithstanding the foregoing, if the provisions of this paragraph
(d)(v) are determined to be void or invalid by virtue of any legal decision,
statute, rule or regulation, then the Purported Beneficial Transferee or
Purported Beneficial Holder of any shares of Excess Shares may be deemed, at the
option of the Corporation, to have acted as an agent on behalf of the
Corporation, in acquiring or holding such Excess Shares and to hold such Excess
Shares on behalf of the Corporation.

     (vi) Purchase Right in Excess Shares. Excess Shares shall be deemed to have
been offered for sale by the Excess Share Trustee to the Corporation, or its
designee, at a price per Excess Share equal to (I) in the case of Excess Shares
resulting from a purported Transfer, the lesser of (A) the price per share of
the shares of capital stock in the transaction that created such Excess Shares
(or, in the case of devise or gift, the Market Price of the shares of capital
stock at the time of such devise or gift), or (B) the lowest Market Price of the
class of shares of capital stock which resulted in the Excess Shares at any time
after the date such shares were converted into Excess Shares and prior to the
date the Corporation, or its designee, accepts such offer or (II) in the case of
Excess Shares resulting from an event other than a purported Transfer, the
lesser of (A) the Market Price of the shares of capital stock on the date of
such event or (B) the lowest Market Price for shares of capital stock which
resulted in the Excess Shares at any time from the date of the event resulting
in such Excess Shares and prior to the date the Corporation, or its designee,
accepts such offer. The Corporation shall have the right to accept such offer
for a period of ninety (90) days after the later of (i) the date of the Transfer
which resulted in such Excess Shares and (ii) the date the Board of Directors
determines in good faith that a Transfer or other event resulting in Excess
Shares has occurred, if the Corporation does not receive a notice of such
Transfer or other event pursuant to paragraph (c)(v) of this NINTH Article.

19



--------------------------------------------------------------------------------



 



     (e) Notwithstanding any other provision of these Articles of Incorporation
or any provision of law which might otherwise permit a lesser vote or no vote,
but in addition to any affirmative vote of the holders of any particular class
or series of capital stock required by law or these Articles of Incorporation,
the affirmative vote of the holders of at least two-thirds (2/3) of the voting
power of all the then-outstanding shares of capital stock of the Corporation,
voting together as a single class, shall be required to alter, amend or repeal
this NINTH Article.

     TENTH: The Corporation shall indemnify (A) its directors and officers,
whether serving the Corporation or at its request any other entity, to the full
extent required or permitted by the General Laws of the State of Maryland now or
hereafter in force, including the advance of expenses under the procedures and
to the full extent permitted by law and (B) other employees and agents to such
extent as shall be authorized by the Board of Directors or the Corporation’s
By-Laws and be permitted by law. The foregoing rights of indemnification shall
not be exclusive of any other rights to which those seeking indemnification may
be entitled. The Board of Directors may take such action as is necessary to
carry out these indemnification provisions and is expressly empowered to adopt,
approve and amend from time to time such by-laws, resolutions or contracts
implementing such provisions or such further indemnification arrangements as may
be permitted by law. No amendment of the charter of the Corporation or repeal of
any of its provisions shall limit or eliminate the right to indemnification
provided hereunder with respect to acts or omissions occurring prior to such
amendment or repeal.

     ELEVENTH: The provisions for the regulation of the internal affairs of the
Corporation are to be stated in the Bylaws of the Corporation, as the same may
be amended from time to time.

     TWELFTH: Any amendments to these Articles of Incorporation shall be
approved by the stockholders of the Corporation by the affirmative vote of a
majority of all the votes entitled to be cast on the matter.

     THIRTEENTH: The Corporation shall not consummate a consolidation, merger,
exchange or sale, lease, exchange or other transfer of all or substantially all
of its assets, the stockholder approval of which is required by applicable law,
unless such transaction is approved by the stockholders of the Corporation by
the affirmative vote of a majority of all the votes entitled to be cast on the
matter.

     FOURTEENTH: To the fullest extent permitted by Maryland statutory or
decisional law, as amended or interpreted from time to time, no director or
officer of the Corporation shall be liable to the Corporation or its
stockholders for money damages. No amendment to these Articles of Incorporation
or repeal of any of its provisions shall limit or eliminate the effect of this
FOURTEENTH Article with respect to any act or omission which occurs prior to
such amendment or repeal.

     FIFTEENTH: In order to enable the Corporation and any Subsidiary (as
hereinafter defined) to secure and maintain in good standing all licenses,
franchises and other regulatory approvals issued by Gaming Authorities (as
hereinafter defined) which are necessary for the lawful operation of gaming and
related businesses now or hereafter engaged in by the

20



--------------------------------------------------------------------------------



 



Corporation or any Subsidiary within or without the United States of America,
which licenses, franchises or other regulatory approvals are conditioned upon
some or all of the holders of the Corporation’s stock possessing prescribed
qualifications (the “Gaming Licenses”), and in order to insure that the business
of the Corporation and its Subsidiaries will be carried on in compliance with
the laws and regulations governing the conduct of gaming and related businesses
(the “Gaming Laws”), the following provisions are made and shall apply for so
long as the Corporation is subject to Gaming Laws:

     (a) Securities (as hereinafter defined) of the Corporation shall be subject
to redemption by the Corporation, pursuant to Section 78.196 of the Nevada
Revised Statutes or any other applicable provision of law, to the extent
necessary to prevent the loss or to secure the reinstatement of any Gaming
License held by the Corporation or any Subsidiary.

     (b) Securities of the Corporation shall be held subject to the condition
that if a holder thereof is found by a Gaming Authority to be disqualified or
unsuitable pursuant to any Gaming Law (a “Disqualified Holder”), such holder
shall dispose of all of the Corporation’s Securities held by such holder within
the 120 day period (the “Disposition Period”) commencing on the date (the
“Notice Date”) upon which the Corporation shall have received notice from a
Gaming Authority of such holder’s disqualification or unsuitability (the
“Disqualification Notice”). Promptly following its receipt of a Disqualification
Notice, the Corporation shall cause such Disqualification Notice to be delivered
to the Disqualified Holder named therein by personal delivery, by mailing it to
the address shown on the Corporation’s books and records or through the use of
any other reasonable means. Failure of the Corporation to provide such
Disqualification Notice to a Disqualified Holder after making reasonable efforts
to do so shall not preclude the Corporation from exercising its rights.

     (c) If any Disqualified Holder fails to dispose of the Corporation’s
Securities within the Disposition Period, the Corporation may redeem such
Securities at the lesser of (1) the lowest closing sale price of such Securities
on any trading day during the Disposition Period or (2) such Disqualified
Holder’s original purchase price; provided, that if the Securities to be so
redeemed are paired with securities of SLT (the Securities of the Corporation
and the securities of SLT when so paired being herein referred to as “Paired
Securities”) pursuant to the Pairing Agreement, dated as of June 25, 1980, as
amended, between SLT and the Corporation, the Corporation and SLT may redeem
such Paired Securities for an aggregate amount equal to the lesser of (1) the
lowest closing sale price of such Paired Securities on any trading day during
the Disposition Period or (2) such Disqualified Holder’s original purchase price
for such Paired Securities.

     (d) Commencing on the Notice Date, it shall be unlawful for a Disqualified
Holder to:

     (1) receive payments of dividends or interest upon any Securities of the
Corporation held by such Disqualified Holder,

     (2) exercise, directly or indirectly, any right conferred by the
Corporation’s Securities upon the holders thereof, or

21



--------------------------------------------------------------------------------



 



     (3) receive any remuneration in any form, for services rendered or
otherwise, from the Subsidiary of the Corporation that holds a Gaming License.

     (e) The Board of Directors shall have the power to determine, on the basis
of information known to the Board after reasonable inquiry, all questions
arising under this Article FIFTEENTH including, without limitation, (1) whether
a person is a Disqualified Holder, (2) whether a Disqualified Holder has
disposed of Securities pursuant to Paragraph (b) of this Article FIFTEENTH and
(3) the amount of Securities held directly or indirectly by any person. Any such
determination shall be binding and conclusive on all such persons.

     (f) The Corporation shall be entitled to injunctive relief in any court of
competent jurisdiction to enforce the provisions of this Article FIFTEENTH, and
each holder of Securities of the Corporation will be deemed to have acknowledged
by acquiring or retaining Securities of the Corporation that failure to comply
with this Article FIFTEENTH will expose the Corporation to irreparable injury
for which there is not adequate remedy at law and that the Corporation is
entitled to injunctive relief to enforce the provisions of this
Article FIFTEENTH.

     (g) A Disqualified Holder shall indemnify the Corporation and its
Subsidiaries for any and all direct or indirect costs (including attorney’s
fees) incurred by the Corporation as a result of such holder’s continuing
ownership of or failure to divest the Securities.

     (h) The following definitions shall apply with respect to this Article
FIFTEENTH:

     (1) The term “Gaming Authorities” includes all governmental authorities
within or without the United States of America which issue or grant any license,
franchise or regulatory approval necessary or appropriate for the lawful
operation of gaming and related businesses. With respect to the State of Nevada,
the term “Gaming Authorities” shall include, without limitation, the Nevada
Gaming Commission, the Nevada State Gaming Control Board or their respective
successors; and with respect to Atlantic City, New Jersey, the term “Gaming
Authorities” shall include, without limitation, the New Jersey Casino Control
Commission, the Division of Gaming Enforcement or their respective successors.

     (2) The term “Securities” means any instrument evidencing a direct or
indirect beneficial ownership or creditor interest in the Corporation, including
but not limited to, Common Stock, Preferred Stock, bonds, mortgages, debentures,
security agreements, notes, warrants, options and rights.

     (3) The term “Subsidiary” (A) in matters relating to Gaming Laws of the
State of New Jersey, shall have the definition set forth in the New Jersey
Statutes Annotated 5:12-47 or (B) in matters relating to Gaming Laws outside of
the State of New Jersey, means(i) a corporation, more than 50% of the
outstanding voting securities of which the Corporation or a Subsidiary of the
Corporation owns or has the power to vote or (ii) a firm, association,
partnership, limited liability company, trust or other form of business
organization, not a natural person, of which the Corporation or a Subsidiary of
the Corporation owns or has the power to vote a majority interest.

22



--------------------------------------------------------------------------------



 



          3. The foregoing restatement of the charter has been approved by a
majority of the entire Board of Directors.

          4. The charter is not amended by these Articles of Restatement.

          5. The current address of the principal office of the Corporation is
as set forth in Article Third of the foregoing restatement of the charter.

          6. The name and address of the Corporation’s current resident agent is
as set forth in Article Fourth of the foregoing restatement of the charter.

          7. The number of directors of the Corporation and the names of those
currently in office are as set forth in Article Sixth of the foregoing
restatement of the charter.

          The undersigned officer acknowledges these Articles of Restatement to
be the corporate act of the Corporation and as to all matters or facts required,
to be verified under oath, the undersigned officer acknowledges that to the best
of his knowledge, information and belief, these matters and facts are true in
all material respects and that this statement is made under the penalties for
perjury.

[SIGNATURE PAGE FOLLOWS]

23



--------------------------------------------------------------------------------



 



          IN WITNESS WHEREOF, the Corporation has caused these Articles of
Restatement to be signed in its name and on its behalf by its Executive Vice
President, General Counsel and Secretary and attested to by its Assistant
Secretary on this 11th day of May, 2004.

              ATTEST:   STARWOOD HOTEL & RESORTS WORLDWIDE, INC.    
 
           

  By:       (SEAL)

--------------------------------------------------------------------------------

     

--------------------------------------------------------------------------------

   
Jared T. Finkelstein
      Kenneth S. Siegel    
Assistant Secretary
      Executive Vice President,
General Counsel & Secretary    

24